           Case MDL No. 2942 Document
Case 2:20-cv-05140-MWF-PVC    Document39
                                       772Filed
                                             Filed 08/12/20Page
                                                 09/03/20    Page 1 of
                                                                1 of 1919Page ID #:98

                                                                                                            FILED
                                                                                                  CLERK, U.S. DISTRICT COURT




                                 UNITED STATES JUDICIAL PANEL                                        SEP - 3 2020
                                              on                                                CENTRAL DISTRICT OF CALIFORNIA

                                  MULTIDISTRICT LITIGATION                                                  RS
                                                                                                  BY: ___________________ DEPUTY




  IN RE: COVID-19 BUSINESS INTERRUPTION                                   2:20-cv-05140-MWF-PVCx
  PROTECTION INSURANCE LITIGATION                                                       MDL No. 2942


                              ORDER DENYING TRANSFER
                    AND DIRECTING ISSUANCE OF SHOW CAUSE ORDERS


          Before the Panel:* There are two motions under 28 U.S.C. § 1407 to centralize pretrial
  proceedings in this litigation. The first motion is brought by plaintiffs in the two Eastern District of
  Pennsylvania actions listed on Schedule A (the Pennsylvania movants). The Pennsylvania movants
  seek centralization of eleven actions in the Eastern District of Pennsylvania. The second motion is
  brought by plaintiffs in seven actions pending in various districts (the Illinois movants).1 The Illinois
  movants request centralization of fifteen actions (the eleven on the first motion and five others) in
  the Northern District of Illinois.2 All fifteen actions, which are listed on Schedule A, assert
  declaratory judgment and/or breach of contract claims against plaintiffs’ respective providers of
  commercial property insurance. Plaintiffs allege that these policies provide coverage for business
  interruption losses caused by the COVID-19 pandemic and the related government orders
  suspending, or severely curtailing, operations of non-essential businesses. In addition to the fifteen
  actions on the motions, the Panel has received notice of 263 related actions. Collectively, these
  actions are pending in 48 districts and name more than a hundred insurers.

          Plaintiffs in more than 175 actions or related actions responded to the motions. Many of
  these plaintiffs support centralization in one of the two districts proposed by movants. Other
  plaintiffs suggest the Northern District of California, Southern District of Florida, the Western
  District of Missouri, the District of New Jersey, and the Western District of Washington as potential
  transferee districts for this litigation. Still other plaintiffs oppose centralization or ask to be excluded
  from any MDL.

          Plaintiffs in more than thirty actions (some of which either support or oppose centralization


          *
              Judges Karen K. Caldwell and David C. Norton took no part in the decision of this matter.
          1
            These movants include plaintiffs in: Central District of California Caribe Restaurant &
  Nightclub, Inc.; Southern District of New York Gio Pizzeria & Bar Hospitality, LLC; Northern
  District of Ohio Bridal Expressions LLC; Southern District of Ohio Troy Stacy Enterprises Inc.;
  District of Oregon Dakota Ventures, LLC; Northern District of Texas Berkseth-Rojas; and Eastern
  District of Wisconsin Rising Dough Inc.
          2
              A sixteenth action on the second motion was voluntarily dismissed.
           Case MDL No. 2942 Document
Case 2:20-cv-05140-MWF-PVC    Document39
                                       772Filed
                                             Filed 08/12/20Page
                                                 09/03/20    Page 2 of
                                                                2 of 1919Page ID #:99



                                                     -2-

  in the first instance) propose that, instead of creating the “industry-wide” MDL requested by the
  movants, the Panel should centralize these insurance coverage actions on a state-by state, regional,
  or insurer-by-insurer basis. These proposals, which were raised for the first time in the parties’
  responses to the motions, encompass claims against Certain Underwriters at Lloyd’s, London;
  Cincinnati Insurance Company; The Hartford; State Farm; and Westchester Surplus Lines/Chubb.
  These plaintiffs variously suggest ten districts for these narrower MDLs.

          In total, thirty-two insurers or insurer-groups named as defendants in the related actions
  responded to the motions.3 Unlike plaintiffs, the defendants uniformly oppose centralization.
  Several defendants, in their Notices of Presentation or Waiver of Oral Argument, indicated
  alternative support for one or more potential transferee districts. In addition to these defendants, one
  non-party insurer group and several amici curiae filed responses in opposition to centralization.

           After considering the arguments of counsel,4 we conclude that the industry-wide
  centralization requested by movants will not serve the convenience of the parties and witnesses or
  further the just and efficient conduct of this litigation. The proponents of centralization identify three
  core common questions: (1) do the various government closure orders trigger coverage under the
  policies; (2) what constitutes “physical loss or damage” to the property; and (3) do any exclusions
  (particularly those related to viruses) apply. These questions, though, share only a superficial
  commonality. There is no common defendant in these actions—indeed, there are no true multi-
  defendant cases, as the actions involve either a single insurer or insurer-group (i.e., related insurers
  operating under the same umbrella or sharing ownership interests). Thus, there is little potential for
  common discovery across the litigation. Furthermore, these cases involve different insurance
  policies with different coverages, conditions, exclusions, and policy language, purchased by different
  businesses in different industries located in different states. These differences will overwhelm any
  common factual questions.5

          The proponents of centralization argue that the insurers use standardized forms. Even so,


          3
           Two responses by defendant insurers were submitted after the close of briefing and were
  not considered by the Panel. See Notices of Major Deficiency, MDL No. 2942 (J.P.M.L. July 24,
  2020), ECF Nos. 755 & 756.
          4
           In light of the concerns about the spread of COVID-19 virus (coronavirus), the Panel heard
  oral argument by videoconference at its hearing session of July 30, 2020. See Suppl. Notice of
  Hearing Session, MDL No. 2942 (J.P.M.L. July 14, 2020), ECF No. 692.
          5
            Cf. In re Hotel Industry Sex Trafficking Litig., 433 F. Supp. 3d 1353, 1356 (J.P.M.L. 2020)
  (“[E]ach action involves different alleged sex trafficking ventures, different hotel brands, different
  owners and employees, different geographic locales, different witnesses, different indicia of sex
  trafficking, and different time periods. Thus, unique issues concerning each plaintiff’s sex
  trafficking allegations predominate in these actions. Indeed, there is no common or predominant
  defendant across all actions, further indicating a lack of common questions of fact.”).
            Case MDL No. 2942Document
Case 2:20-cv-05140-MWF-PVC    Document39772   Filed
                                          Filed     08/12/20
                                                 09/03/20    Page
                                                           Page 3 of3 19
                                                                      of 19
                                                                          Page ID #:100



                                                   -3-

  there are many such “standardized” forms in circulation, and any form used by a given insurer will
  have been modified in a unique way. While the policy language for business income and civil
  authority coverages may be very similar among the policies, seemingly minor differences in policy
  language could have significant impact on the scope of coverage.6

           Moreover, the proposed MDL raises significant managerial and efficiency concerns. A
  transferee court would have to establish a pretrial structure to manage the hundreds of
  plaintiffs—many with disparate views of the litigation—and more than one hundred insurers. The
  court also would have to identify common policies with identical or sufficiently similar policy
  language and oversee discovery that likely will differ insurer-to-insurer. To say this litigation would
  result in a complicated MDL seems an understatement. Managing such a litigation would be an
  ambitious undertaking for any jurist, and implementing a pretrial structure that yields efficiencies
  will take time. As counsel emphasized during oral argument, however, time is of the essence in this
  litigation. Many plaintiffs are on the brink of bankruptcy as a result of business lost due to the
  COVID-19 pandemic and the government closure orders. An industry-wide MDL in this instance
  will not promote a quick resolution of these matters.

           Put simply, the MDL that movants request entails very few common questions of fact, which
  are outweighed by the substantial convenience and efficiency challenges posed by managing a
  litigation involving the entire insurance industry. The proponents’ arguments that these problems
  can be overcome are not persuasive. We therefore deny the motions for centralization.

           The proposals for regional and state-based MDLs raised by some of the responding plaintiffs
  suffer from many of the same problems as the industry-wide motions. Although these MDLs would
  be smaller, they still would involve multiple defendants with different policies, coverages,
  exclusions, and endorsements. Any efficiencies with respect to common discovery and motion
  practice would be outweighed by the unique discovery and motion practice as to each insurer. We
  likewise deny these regional and state-based MDLs proposals.

         In contrast, the arguments for insurer-specific MDLs are more persuasive. Such an MDL
  would be limited to a single insurer or group of related insurers and thus would not entail the
  managerial problems of an industry-wide MDL involving more than a hundred insurers. The actions
  are more likely to involve insurance policies utilizing the same language, endorsements, and
  exclusions. Thus, there is a significant possibility that the actions will share common discovery and


         6
           The Illinois movants’ citation to the experience of the United Kingdom’s Financial Conduct
  Authority (FCA) in reviewing property insurance policies is illustrative. The FCA, which operates
  under a unitary legal system, reviewed property insurance policies from eight different insurers and
  concluded that the policies issued in that one jurisdiction fell within seventeen different policy
  categories. See Baker Decl. ¶ 7, Ex. A to the Illinois Movants’ Reply Br., MDL No. 2942 (J.P.M.L.
  Jun. 15, 2020), ECF No. 544-1. An industry-wide MDL, encompassing more than a hundred
  insurers and the laws of the fifty states, would entail far more differences. The example of the
  FCA—which is operating using stipulated facts—thus weighs against centralization.
            Case MDL No. 2942Document
Case 2:20-cv-05140-MWF-PVC    Document39772   Filed
                                          Filed     08/12/20
                                                 09/03/20    Page
                                                           Page 4 of4 19
                                                                      of 19
                                                                          Page ID #:101



                                                    -4-

  pretrial motion practice. Moreover, centralization of these actions could eliminate inconsistent
  pretrial rulings with respect to the overlapping nationwide class claims that most of the insurers face.
  An insurer-specific MDL therefore could achieve the convenience and efficiency benefits envisioned
  by Section 1407.

          That said, we will not attempt to create an insurer-specific MDL on the present record. The
  proposals for insurer-specific MDLs were made midway through the briefing on the industry-wide
  motions, and no motion for an insurer-specific MDL was filed. As a result, only a few insurers, and
  few plaintiffs other than the movants, responded to the insurer-specific MDL proposals, which
  themselves were often vague as to which actions would be included in a given MDL.7 The Panel
  requires a better understanding of the factual commonalities and differences among these actions,
  as well as the efficiencies that may or may not be gained through centralization, before creating an
  insurer-specific MDL.

           Instead, we will direct the Clerk of the Panel to issue orders with respect to actions naming
  four insurers or groups of related insurers—Certain Underwriters at Lloyd’s, London; Cincinnati
  Insurance Company; the Hartford insurers;8 and Society Insurance—directing the parties to show
  cause why those actions should not be centralized. See Panel Rule 8.1. With respect to these four
  insurers or insurer groups, centralization may be warranted to eliminate duplicative discovery and
  pretrial practice. Cognizant that delay should be avoided in this litigation to the extent possible, the
  due date for responses to the show cause orders will be expedited by one week to ensure that the
  Panel will be able to consider the matters at its next hearing session on September 24, 2020.

          With respect to the actions in this litigation involving other insurers, centralization does not
  appear appropriate. There are alternatives to centralization available to minimize any duplication
  in pretrial proceedings, including informal cooperation and coordination of the actions. The parties
  also may seek to relate actions against a common insurer in a given district before one judge. Such
  alternatives appear practicable as to these insurers, given the limited number of actions and districts
  involved as to each.

        IT IS THEREFORE ORDERED that the motions for centralization of the actions listed on
  Schedule A are denied.


         7
            In addition, many of the insurers are not named in any of the actions on the motions, but
  only in actions noticed as related to those motions. This potentially presents a procedural obstacle
  to any immediate centralization as to those insurers. See 28 U.S.C. § 1407(c) (requiring notice to
  the parties that centralization of the actions is contemplated).
         8
            The Hartford insurers include: Hartford Financial Services Group, Inc.; Hartford Fire
  Insurance Company; Hartford Casualty Insurance Company; Hartford Underwriters Insurance
  Company; Sentinel Insurance Company Limited; and Twin City Fire Insurance Company. These six
  insurers filed a joint response to the motions. See Hartford’s Interested Party Response at 1 & n.1,
  MDL No. 2942 (J.P.M.L. Jun. 5, 2020), ECF No. 425.
            Case MDL No. 2942Document
Case 2:20-cv-05140-MWF-PVC    Document39772   Filed
                                          Filed     08/12/20
                                                 09/03/20    Page
                                                           Page 5 of5 19
                                                                      of 19
                                                                          Page ID #:102



                                                -5-

          IT IS FURTHER ORDERED that the Clerk of the Panel shall issue a show cause order as
  to the actions listed on Schedule B. The show cause order shall be captioned “In re: Certain
  Underwriters at Lloyd’s, London, COVID-19 Business Interruption Protection Insurance
  Litigation.”

          IT IS FURTHER ORDERED that the Clerk of the Panel shall issue a show cause order as
  to the actions listed on Schedule C. The show cause order shall be captioned “In re: Cincinnati
  Insurance Company COVID-19 Business Interruption Protection Insurance Litigation.”

          IT IS FURTHER ORDERED that the Clerk of the Panel shall issue a show cause order as
  to the actions listed on Schedule D. The show cause order shall be captioned “In re: Hartford
  COVID-19 Business Interruption Protection Insurance Litigation.”

         IT IS FURTHER ORDERED that the Clerk of the Panel shall issue a show cause order as
  to the actions listed on Schedule E. The show cause order shall be captioned “In re: Society
  Insurance Company COVID-19 Business Interruption Protection Insurance Litigation.”

        IT IS FURTHER ORDERED that responses to the above show cause orders shall be due on
  August 26, 2020, and replies on September 2, 2020.



                                      PANEL ON MULTIDISTRICT LITIGATION



                                      __________________________________________
                                                   Ellen Segal Huvelle
                                                      Acting Chair

                                      R. David Proctor             Catherine D. Perry
                                      Nathaniel M. Gorton          Matthew F. Kennelly
            Case MDL No. 2942Document
Case 2:20-cv-05140-MWF-PVC    Document39772   Filed
                                          Filed     08/12/20
                                                 09/03/20    Page
                                                           Page 6 of6 19
                                                                      of 19
                                                                          Page ID #:103



  IN RE: COVID-19 BUSINESS INTERRUPTION
  PROTECTION INSURANCE LITIGATION                                      MDL No. 2942


                                        SCHEDULE A

                     Northern District of Alabama

         WAGNER SHOES LLC v. AUTO-OWNERS INSURANCE COMPANY,
             C.A. No. 7:20-00465

                     Central District of California

         CARIBE RESTAURANT AND NIGHTCLUB, INC. v. TOPA INSURANCE
              COMPANY, C.A. No. 2:20-03570

                     Middle District of Florida

         PRIME TIME SPORTS GRILL, INC. v. DTW 1991 UNDERWRITING LIMITED,
              C.A. No. 8:20-00771

                     Southern District of Florida

         EL NOVILLO RESTAURANT, ET AL. v. CERTAIN UNDERWRITERS AT
              LLOYD’S LONDON, ET AL., C.A. No. 1:20-21525

                     Northern District of Illinois

         BIG ONION TAVERN GROUP, LLC, ET AL. v. SOCIETY INSURANCE, INC.,
               C.A. No. 1:20-02005
         BILLY GOAT TAVERN I, INC., ET AL. v. SOCIETY INSURANCE,
               C.A. 1:20-02068
         SANDY POINT DENTAL PC v. THE CINCINNATI INSURANCE COMPANY,
               ET AL., C.A. No. 1:20-02160

                     Southern District of New York

         GIO PIZZERIA & BAR HOSPITALITY, LLC, ET AL. v. CERTAIN UNDERWRITERS
               AT LLOYD’S, LONDON SUBSCRIBING TO POLICY NUMBERS ARP-
               74910-20 AND ARP-75209-20, C.A. No. 1:20-03107

                     Northern District of Ohio

         BRIDAL EXPRESSIONS LLC v. OWNERS INSURANCE COMPANY,
              C.A. No. 1:20-00833
            Case MDL No. 2942Document
Case 2:20-cv-05140-MWF-PVC    Document39772   Filed
                                          Filed     08/12/20
                                                 09/03/20    Page
                                                           Page 7 of7 19
                                                                      of 19
                                                                          Page ID #:104



                                            -A2-


                     Southern District of Ohio

         TROY STACY ENTERPRISES INC. v. THE CINCINNATI INSURANCE COMPANY,
              C.A. No. 1:20-00312

                     District of Oregon

         DAKOTA VENTURES, LLC, ET AL. v. OREGON MUTUAL INSURANCE CO.,
             C.A. No. 3:20-00630

                     Eastern District of Pennsylvania

         LH DINING LLC v. ADMIRAL INDEMNITY COMPANY, C.A. No. 2:20-01869
         NEWCHOPS RESTAURANT COMCAST LLC v. ADMIRAL INDEMNITY
               COMPANY, C.A. No. 2:20-01949

                     Northern District of Texas

         BERKSETH-ROJAS DDS v. ASPEN AMERICAN INSURANCE COMPANY,
              C.A. No. 3:20-00948

                     Eastern District of Wisconsin

         RISING DOUGH, INC., ET AL. v. SOCIETY INSURANCE, C.A. No. 2:20-00623
            Case MDL No. 2942Document
Case 2:20-cv-05140-MWF-PVC    Document39772   Filed
                                          Filed     08/12/20
                                                 09/03/20    Page
                                                           Page 8 of8 19
                                                                      of 19
                                                                          Page ID #:105



  IN RE: COVID-19 BUSINESS INTERRUPTION
  PROTECTION INSURANCE LITIGATION                                      MDL No. 2942


                                        SCHEDULE B

                     Middle District of Florida

         PRIME TIME SPORTS GRILL, INC. v. DTW 1991 UNDERWRITING LIMITED,
              C.A. No. 8:20-00771

                     Southern District of Florida

         RUNWAY 84, INC. & RUNWAY 84 REALTY, LLC v. CERTAIN UNDERWRITERS
              AT LLOYD’S, LONDON, SUBSCRIBING TO CERTIFICATE NUMBER
              ARP–75203–20, C.A. No. 0:20–61161
         EL NOVILLO RESTAURANT, ET AL. v. CERTAIN UNDERWRITERS AT
              LLOYD’S LONDON, ET AL., C.A. No. 1:20-21525
         ATMA BEAUTY, INC. v. HDI GLOBAL SPECIALTY SE, ET AL.,
              C.A. No. 1:20–21745
         SUN CUISINE, LLC v. CERTAIN UNDERWRITERS AT LLOYD’S LONDON
              SUBSCRIBING TO CONTRACT NUMBER B0429BA1900350 UNDER
              COLLECTIVE CERTIFICATE ENDORSEMENT 350OR100802,
              C.A. No. 1:20-21827
         SA PALM BEACH LLC v. CERTAIN UNDERWRITERS AT LLOYDS LONDON,
              ET AL., C.A. No. 9:20-80677

                     Central District of Illinois

         RJH MANAGEMENT CORP. v. CERTAIN UNDERWRITERS AT LLOYDS,
              LONDON SUBSCRIBING TO POLICY CERTIFICATE NO. TNR 198538,
              C.A. No. 3:20-03143

                     Eastern District of Louisiana

         STATION 6, LLC v. CERTAIN UNDERWRITERS AT LLOYD’S LONDON,
              C.A. No. 2:20–01371

                     District of New Jersey

         PALM AND PINE VENTURES, LLC v. CERTAIN UNDERWRITERS AT LLOYD’S
              LONDON, ET AL., C.A. No. 3:20–08212
         MDH GLOBAL, LLC v. CERTAIN UNDERWRITERS AT LLOYD’S LONDON,
              ET AL., C.A. No. 3:20–08214
            Case MDL No. 2942Document
Case 2:20-cv-05140-MWF-PVC    Document39772   Filed
                                          Filed     08/12/20
                                                 09/03/20    Page
                                                           Page 9 of9 19
                                                                      of 19
                                                                          Page ID #:106



                                            -B3-

                     Southern District of New York

         GIO PIZZERIA & BAR HOSPITALITY, LLC, ET AL. v. CERTAIN UNDERWRITERS
               AT LLOYD’S, LONDON SUBSCRIBING TO POLICY NUMBERS ARP-
               74910-20 AND ARP-75209-20, C.A. No. 1:20-03107
         632 METACOM, INC. v. CERTAIN UNDERWRITERS AT LLOYD’S, LONDON
               SUBSCRIBING TO POLICY NO. XSZ146282, C.A. No. 1:20–03905

                     Eastern District of Pennsylvania

         FIRE ISLAND RETREAT v. CERTAIN UNDERWRITERS AT LLOYDS, LONDON
                SUBSCRIBING TO POLICY NO. B050719MKSFL000081-00,
                C.A. No. 2:20–02312
         INDEPENDENCE RESTAURANT GROUP, LLC v. CERTAIN UNDERWRITERS AT
                LLOYD’S, LONDON, C.A. No. 2:20–02365
            Case MDL No. 2942Document
Case 2:20-cv-05140-MWF-PVC    Document39772   Filed
                                          Filed     08/12/20
                                                 09/03/20    Page
                                                           Page 10 10 of 19
                                                                   of 19  Page ID #:107



   IN RE: COVID-19 BUSINESS INTERRUPTION
   PROTECTION INSURANCE LITIGATION                                    MDL No. 2942


                                          SCHEDULE C

                     Middle District of Alabama

         EAGLE EYE OUTFITTERS, INC. v. THE CINCINNATI CASUALTY COMPANY,
              C.A. No. 1:20–00335
         PEAR TREE GROUP, LLC v. THE CINCINNATI INSURANCE COMPANY,
              C.A. No. 3:20–00382
         SNEAK & DAWDLE, LLC v. THE CINCINNATI INSURANCE COMPANY,
              C.A. No. 3:20–00383
         AUBURN DEPOT LLC v. THE CINCINNATI INSURANCE COMPANY,
              C.A. No. 3:20–00384

                     Northern District of Alabama

         HOMESTATE SEAFOOD LLC v. THE CINCINNATI INSURANCE COMPANY,
              C.A. No. 2:20–00649
         SOUTHERN DENTAL BIRMINGHAM LLC v. THE CINCINNATI INSURANCE
              COMPANY, C.A. No. 2:20–00681

                     Northern District of Illinois

         SANDY POINT DENTAL PC v. THE CINCINNATI INSURANCE COMPANY,
              ET AL., C.A. No. 1:20–02160
         3 SQUARES, LLC, ET AL. v. THE CINCINNATI INSURANCE COMPANY,
              C.A. No. 1:20–02690
         DEREK SCOTT WILLIAMS PLLC, ET AL. v. THE CINCINNATI INSURANCE
              COMPANY, C.A. No. 1:20–02806

                     District of Kansas

         PROMOTIONAL HEADWEAR INT’L v. THE CINCINNATI INSURANCE
             COMPANY, INC., C.A. No. 2:20–02211

                     Western District of Missouri

         STUDIO 417, INC. v. THE CINCINNATI INSURANCE COMPANY,
              C.A. No. 6:20–03127
            Case MDL No. 2942Document
Case 2:20-cv-05140-MWF-PVC    Document39772   Filed
                                          Filed     08/12/20
                                                 09/03/20    Page
                                                           Page 11 11 of 19
                                                                   of 19  Page ID #:108



                                            -C2-

                     Southern District of Ohio

         TROY STACY ENTERPRISES INC. v. THE CINCINNATI INSURANCE COMPANY,
              C.A. No. 1:20–00312
         TASTE OF BELGIUM LLC v. THE CINCINNATI INSURANCE COMPANY, ET AL.,
              C.A. No. 1:20–00357
         SWEARINGEN SMILES LLC, ET AL. v. THE CINCINNATI INSURANCE
              COMPANY, ET AL., C.A. No. 1:20–00517

                     Eastern District of Pennsylvania

         MILKBOY CENTER CITY LLC v. THE CINCINNATI INSURANCE COMPANY,
              ET AL., C.A. No. 2:20–02036
         STONE SOUP, INC. v. THE CINCINNATI INSURANCE COMPANY,
              C.A. No. 2:20–02614

                     Western District of Pennsylvania

         HIRSCHFIELD-LOUIK v. THE CINCINNATI INSURANCE COMPANY, ET AL.,
              C.A. No. 2:20–00816

                     Southern District of West Virginia

         UNCORK AND CREATE LLC v. THE CINCINNATI INSURANCE COMPANY,
             ET AL., C.A. No. 2:20–00401
            Case MDL No. 2942Document
Case 2:20-cv-05140-MWF-PVC    Document39772   Filed
                                          Filed     08/12/20
                                                 09/03/20    Page
                                                           Page 12 12 of 19
                                                                   of 19  Page ID #:109



   IN RE: COVID-19 BUSINESS INTERRUPTION
   PROTECTION INSURANCE LITIGATION                                    MDL No. 2942


                                       SCHEDULE D

                     Northern District of Alabama

         PURE FITNESS LLC v. THE HARTFORD FINANCIAL SERVICES GROUP INC.,
              ET AL., C.A. No. 2:20–00775

                     District of Arizona

         FORFEX LLC v. HARTFORD UNDERWRITERS INSURANCE COMPANY, ET AL.,
              C.A. No. 2:20–01068
         JDR ENTERPRISES LLC v. SENTINEL INSURANCE COMPANY LIMITED, ET AL.,
              C.A. No. 4:20–00270

                     Central District of California

         GERAGOS & GERAGOS ENGINE COMPANY NO. 28, LLC v. HARTFORD FIRE
              INSURANCE COMPANY, ET AL., C.A. No. 2:20–04647
         PATRICK AND GEOFF INVESTMENTS INC. v. THE HARTFORD, ET AL.,
              C.A. No. 2:20–05140
         ROUNDIN3RD SPORTS BAR LLC v. THE HARTFORD, ET AL.,
              C.A. No. 2:20–05159
         R3 HOSPITALITY GROUP, LLC v. THE HARTFORD, ET AL., C.A. No. 5:20–01182

                     Northern District of California

         PROTEGE RESTAURANT PARTNERS LLC v. SENTINEL INSURANCE
              COMPANY, LIMITED, C.A. No. 5:20–03674

                     Southern District of California

         PIGMENT INC. v. THE HARTFORD FINANCIAL SERVICES GROUP, INC., ET AL.,
              C.A. No. 3:20–00794

                     District of Connecticut

         LITTLE STARS CORPORATION v. HARTFORD UNDERWRITERS INS. CO.,
              ET AL., C.A. No. 3:20–00609
         CONSULTING ADVANTAGE INC. v. HARTFORD FIRE INSURANCE COMPANY,
              ET AL., C.A. No. 3:20–00610
            Case MDL No. 2942Document
Case 2:20-cv-05140-MWF-PVC    Document39772   Filed
                                          Filed     08/12/20
                                                 09/03/20    Page
                                                           Page 13 13 of 19
                                                                   of 19  Page ID #:110



                                              -D2-

         RENCANA LLC, ET AL. v. HARTFORD FINANCIAL SERVICES GROUP, INC.,
               ET AL., C.A. No. 3:20–00611
         COSMETIC LASER, INC. v. TWIN CITY FIRE INSURANCE COMPANY,
               C.A. No. 3:20–00638
         DR. JEFFREY MILTON, DDS, INC. v. HARTFORD CASUALTY INSURANCE
               COMPANY, C.A. No. 3:20–00640
         ONE40 BEAUTY LOUNGE, LLC v. SENTINEL INS. CO., LTD., C.A. No. 3:20–00643
         PATS v. HARTFORD FIRE INSURANCE COMPANY, ET AL., C.A. No. 3:20–00697
         DOTEXAMDR PLLC v. HARTFORD FIRE INS. CO., ET AL., C.A. No. 3:20–00698
         KENNEDY HODGES & ASSOCIATES LTD., LLP, ET AL. v. HARTFORD
               FINANCIAL SERVICES GROUP, INC., ET AL., C.A. No. 3:20–00852
         LEAL, INC. v. HARTFORD FINANCIAL SERVICES GROUP, INC., ET AL.,
               C.A. No. 3:20–00917
         SA HOSPITALITY GROUP, LLC, ET AL. v. HARTFORD FIRE INSURANCE
               COMPANY, C.A. No. 3:20–01033

                     District of District of Columbia

         GCDC LLC v. THE HARTFORD FINANCIAL SERVICES GROUP, INC., ET AL.,
              C.A. No. 1:20–01094

                     Northern District of Florida

         FLORIDA WELLNESS CENTER OF TALLAHASSEE v. HARTFORD CASUALTY
              INSURANCE COMPANY, C.A. No. 4:20–00279

                     Southern District of Florida

         REINOL A. GONZALEZ, DMD, P.A. v. THE HARTFORD FINANCIAL SERVICES
              GROUP, INC., ET AL., C.A. No. 1:20–22151

                     Northern District of Georgia

         KARMEL DAVIS AND ASSOCIATES, ATTORNEY–AT–LAW, LLC v.
             THE HARTFORD FINANCIAL SERVICES GROUP, INC., ET AL.,
             C.A. No. 1:20–02181

                     Southern District of Illinois

         TAUBE v. HARTFORD FINANCIAL SERVICES GROUP, INC., ET AL.,
             C.A. No. 3:20–00565
            Case MDL No. 2942Document
Case 2:20-cv-05140-MWF-PVC    Document39772   Filed
                                          Filed     08/12/20
                                                 09/03/20    Page
                                                           Page 14 14 of 19
                                                                   of 19  Page ID #:111



                                              -D3-

                     Eastern District of Louisiana

         Q CLOTHIER NEW ORLEANS, LLC, ET AL. v. TWIN CITY FIRE INSURANCE
              COMPANY, ET AL., C.A. No. 2:20–01470

                     District of Massachusetts

         RINNIGADE ART WORKS v. THE HARTFORD FINANCIAL SERVICES GROUP,
              INC., ET AL., C.A. No. 1:20–10867

                     Southern District of Mississippi

         THE KIRKLAND GROUP, INC. v. SENTINEL INSURANCE GROUP LTD.,
              C.A. No. 3:20–00496

                     Eastern District of Missouri

         ROBERT LEVY, D.M.D., LLC v. HARTFORD CASUALTY INSURANCE
              COMPANY, C.A. No. 4:20–00643

                     District of New Jersey

         AMBULATORY CARE CENTER, PA v. SENTINEL INSURANCE COMPANY,
              LIMITED, C.A. No. 1:20–05837
         THE EYE CARE CENTER OF NEW JERSEY, PA v. THE HARTFORD FINANCIAL
              SERVICES GROUP INC., ET AL., C.A. No. 2:20–05743
         LD GELATO LLC v. HARTFORD UNDERWRITERS INSURANCE CORPORATION,
              C.A. No. 2:20–06215
         BACK2HEALTH CHIROPRACTIC CENTER, LLC v. THE HARTFORD FINANCIAL
              SERVICES GROUP, INC., ET AL., C.A. No. 2:20–06717
         MARRAS 46 LLC v. TWIN CITY FIRE INSURANCE COMPANY,
              C.A. No. 2:20–08886
         ADDIEGO FAMILY DENTAL, LLC v. HARTFORD FINANCIAL SERVICES
              GROUP, INC., ET AL., C.A. No. 3:20–05847
         ADDIEGO ORTHODONTICS, LLC v. HARTFORD FINANCIAL SERVICES GROUP,
              INC., ET AL., C.A. No. 3:20–05882
         SWEETBERRY HOLDINGS LLC v. THE HARTFORD FINANCIAL SERVICES
              GROUP, INC., ET AL., C.A. No. 3:20–08200
         BLUSHARK DIGITAL, LLC v. THE HARTFORD FINANCIAL SERVICES GROUP,
              INC., ET AL., C.A. No. 3:20–08210
            Case MDL No. 2942Document
Case 2:20-cv-05140-MWF-PVC    Document39772   Filed
                                          Filed     08/12/20
                                                 09/03/20    Page
                                                           Page 15 15 of 19
                                                                   of 19  Page ID #:112



                                            -D4-

                     Eastern District of New York

         METROPOLITAN DENTAL ARTS P.C. v. THE HARTFORD FINANCIAL
              SERVICES GROUP, INC., ET AL., C.A. No. 1:20–02443
         BRAIN FREEZE BEVERAGE, LLC v. THE HARTFORD FINANCIAL SERVICES
              GROUP, INC., ET AL., C.A. No. 2:20–02157

                     Southern District of New York

         SHARDE HARVEY DDS PLLC v. THE HARTFORD FINANCIAL SERVICES
              GROUP INC., ET AL., C.A. No. 1:20–03350
         FOOD FOR THOUGHT CATERERS, CORP. v. THE HARTFORD FINANCIAL
              SERVICES GROUP, INC., ET AL., C.A. No. 1:20–03418
         RED APPLE DENTAL PC v. THE HARTFORD FINANCIAL SERVICES GROUP,
              INC., ET AL., C.A. No. 7:20–03549

                     Western District of New York

         BUFFALO XEROGRAPHIX INC. v. SENTINEL INSURANCE COMPANY,
              LIMITED, ET AL., C.A. No. 1:20–00520
         SALVATORE’S ITALIAN GARDENS, INC., ET AL. v. HARTFORD FIRE
              INSURANCE COMPANY, C.A. No. 1:20–00659

                     Northern District of Ohio

         SYSTEM OPTICS, INC. v. TWIN CITY FIRE INSURANCE COMPANY, ET AL.,
              C.A. No. 5:20–01072

                     Eastern District of Pennsylvania

         LANSDALE 329 PROP, LLC, ET AL. v. HARTFORD UNDERWRITERS
               INSURANCE COMPANY, ET AL., C.A. No. 2:20–02034
         SIDKOFF, PINCUS & GREEN PC v. SENTINEL INSURANCE COMPANY,
               LIMITED, C.A. No. 2:20–02083
         HAIR STUDIO 1208, LLC v. HARTFORD UNDERWRITERS INSURANCE CO.,
               C.A. No. 2:20–02171
         ULTIMATE HEARING SOLUTIONS II, LLC, ET AL. v. HARTFORD
               UNDERWRITERS INSURANCE COMPANY, ET AL., C.A. No. 2:20–02401
         ATCM OPTICAL, INC., ET AL. v. HARTFORD FIRE INSURANCE COMPANY,
               C.A. No. 2:20–02828
         MOODY, ET AL. v. THE HARTFORD FINANCIAL SERVICES GROUP INC.,
               ET AL., C.A. No. 2:20–02856
            Case MDL No. 2942Document
Case 2:20-cv-05140-MWF-PVC    Document39772   Filed
                                          Filed     08/12/20
                                                 09/03/20    Page
                                                           Page 16 16 of 19
                                                                   of 19  Page ID #:113



                                             -D5-

         SEYMON BOKMAN v. SENTINEL INSURANCE COMPANY, LIMITED,
             C.A. No. 2:20–02887

                     District of South Carolina

         COFFEY & MCKENZIE LLC v. TWIN CITY FIRE INSURANCE COMPANY,
              C.A. No. 2:20–01671
         BLACK MAGIC LLC v. THE HARTFORD FINANCIAL SERVICES GROUP INC.,
              ET AL., C.A. No. 2:20–01743
         FANCY THAT! BISTRO & CATERING LLC v. SENTINEL INSURANCE COMPANY
              LIMITED, ET AL., C.A. No. 3:20–02382

                     Eastern District of Texas

         RISINGER HOLDINGS, LLC, ET AL. v. SENTINEL INSURANCE COMPANY, LTD.,
               ET AL., C.A. No. 1:20–00176
         BOOZER-LINDSEY, PA, LLC v. SENTINEL INSURANCE COMPANY, LTD.,
               C.A. No. 6:20–00235

                     Northern District of Texas

         GRAILEYS INC. v. SENTINEL INSURANCE COMPANY LTD.,C.A. No. 3:20–01181

                     Western District of Texas

         INDEPENDENCE BARBERSHOP, LLC v. TWIN CITY FIRE INSURANCE CO.,
              C.A. No. 1:20–00555

                     District of Utah

         WILLIAM W. SIMPSON ENTERPRISES v. THE HARTFORD FINANCIAL
              SERVICES GROUP, C.A. No. 4:20–00075

                     Eastern District of Virginia

         ADORN BARBER & BEAUTY LLC v. TWIN CITY FIRE INSURANCE COMPANY,
             C.A. No. 3:20–00418

                     Western District of Washington

         CHORAK v. HARTFORD CASUALTY INSURANCE COMPANY,
               C.A. No. 2:20–00627
         KIM v. SENTINEL INSURANCE COMPANY LIMITED, C.A. No. 2:20–00657
            Case MDL No. 2942Document
Case 2:20-cv-05140-MWF-PVC    Document39772   Filed
                                          Filed     08/12/20
                                                 09/03/20    Page
                                                           Page 17 17 of 19
                                                                   of 19  Page ID #:114



                                         -D6-

         GLOW MEDISPA LLC v. SENTINEL INSURANCE COMPANY LIMITED,
                C.A. No. 2:20–00712
         STRELOW v. HARTFORD CASUALTY INSURANCE COMPANY,
                C.A. No. 2:20–00797
         PRATO v. SENTINEL INSURANCE COMPANY LIMITED, C.A. No. 3:20–05402
         LEE v. SENTINEL INSURANCE COMPANY LIMITED, C.A. No. 3:20–05422
            Case MDL No. 2942Document
Case 2:20-cv-05140-MWF-PVC    Document39772   Filed
                                          Filed     08/12/20
                                                 09/03/20    Page
                                                           Page 18 18 of 19
                                                                   of 19  Page ID #:115



   IN RE: COVID-19 BUSINESS INTERRUPTION
   PROTECTION INSURANCE LITIGATION                                    MDL No. 2942


                                        SCHEDULE E

                     Northern District of Illinois

         BIG ONION TAVERN GROUP, LLC, ET AL. v. SOCIETY INSURANCE, INC.,
               C.A. No. 1:20-02005
         BILLY GOAT TAVERN I, INC., ET AL. v. SOCIETY INSURANCE,
               C.A. 1:20-02068
         BISCUIT CAFE INC., ET AL. v. SOCIETY INSURANCE, INC., C.A. No. 1:20–02514
         DUNLAYS MANAGEMENT SERVICES, LLC, ET AL. v. SOCIETY INSURANCE,
               C.A. No. 1:20–02524
         JDS 1455, INC. v. SOCIETY INSURANCE, C.A. No. 1:20–02546
         351 KINGSBURY CORNER, LLC v. SOCIETY INSURANCE, C.A. No. 1:20–02589
         ROSCOE SAME LLC, ET AL. v. SOCIETY INSURANCE, C.A. No. 1:20–02641
         KEDZIE BOULEVARD CAFE INC. v. SOCIETY INSURANCE INC.,
               C.A. No. 1:20–02692
         VALLEY LODGE CORP. v. SOCIETY INSURANCE, C.A. No. 1:20–02813
         THE BARN INVESTMENT LLC, ET AL. v. SOCIETY INSURANCE,
               C.A. No. 1:20–03142
         PURPLE PIG CHEESE BAR & PORK STORE, LLC v. SOCIETY INSURANCE,
               C.A. No. 1:20–03164
         CIAO BABY ON MAIN LLC v. SOCIETY INSURANCE INC., C.A. No. 1:20–03251
         CARDELLI ENTERPRISE, LLC v. SOCIETY INSURANCE, C.A. No. 1:20–03263
         726 WEST GRAND LLC, ET AL. v. SOCIETY INSURANCE, C.A. No. 1:20–03432
         DEERFIELD ITALIAN KITCHEN, INC. v. SOCIETY INSURANCE, INC.,
               C.A. No. 1:20–03896
         THE WHISTLER LLC, ET AL. v. SOCIETY MUTUAL INSURANCE COMPANY,
               C.A. No. 1:20–03959
         RIVERSIDE ENTERPRISES, LLC v. SOCIETY INSURANCE, C.A. No. 1:20–04178

                     District of Minnesota

         LUCY’S BURGERS, LLC v. SOCIETY INSURANCE, INC., C.A. No. 0:20–01029

                     Middle District of Tennessee

         PEG LEG PORKER RESTAURANT, LLC v. SOCIETY INSURANCE,
              C.A. No. 3:20–00337
            Case MDL No. 2942Document
Case 2:20-cv-05140-MWF-PVC    Document39772   Filed
                                          Filed     08/12/20
                                                 09/03/20    Page
                                                           Page 19 19 of 19
                                                                   of 19  Page ID #:116



                                            -E2-

                     Eastern District of Wisconsin

         RISING DOUGH, INC., ET AL. v. SOCIETY INSURANCE, C.A. No. 2:20-00623
         AMBROSIA INDY LLC v. SOCIETY INSURANCE, C.A. No. 2:20–00771
